NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     OCT 20 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 14-10077

              Plaintiff - Appellee,              D.C. No. 1:12-cr-00220-LJO

    v.
                                                 MEMORANDUM*
 OSWALDO IBARRA-MEZA, a.k.a.
 Osvaldo Ibarra-Meza,

              Defendant - Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O'Neill, District Judge, Presiding

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

         Oswaldo Ibarra-Meza appeals from the district court’s judgment and

challenges the 121-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine and possession of methamphetamine



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ibarra-Meza contends that the district court procedurally erred by failing to

consider and address his request for a downward variance to the 120-month

mandatory minimum sentence. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court considered Ibarra-Meza’s argument and

granted a downward variance based on the 18 U.S.C. § 3553(a) factors. Contrary

to Ibarra-Meza’s contention, the court was not required to explicitly address each

of his arguments. See Rita v. United States, 551 U.S. 338, 359 (2007).

      AFFIRMED.




                                         2                                      14-10077